Cite as 2013 Ark. 320

                  SUPREME COURT OF ARKANSAS
                                         No.   CV-13-498
                                                    Opinion Delivered   September 5, 2013

                                                    PRO SE MOTION FOR EXTENSION
ARTHUR LEE NEWTON                                   OF TIME TO FILE APPELLANT’S
                                APPELLANT           BRIEF [LEE COUNTY CIRCUIT
                                                    COURT, 39CV-13-59, HON. L.T. SIMES,
v.                                                  JUDGE]
STATE OF ARKANSAS
                                  APPELLEE
                                                    APPEAL DISMISSED; MOTION
                                                    MOOT.

                                         PER CURIAM

       In 2011, appellant Arthur Lee Newton was found guilty by a jury in the Drew County

Circuit Court of sexual indecency with a child and sexual assault in the second degree. He was

sentenced to an aggregate term of 288 months’ imprisonment. The Arkansas Court of Appeals

affirmed. Newton v. State, 2012 Ark. App. 91.

       In 2013, appellant filed in the Lee County Circuit Court in the county where he was

incarcerated a pro se petition for postconviction relief. The petition was correctly docketed as

a civil matter inasmuch as appellant was not convicted in that county of the offenses being

challenged in the petition. In the petition, appellant alleged that his trial was flawed on the

grounds that he was not afforded effective assistance of counsel, that the prosecutor improperly

asked leading questions when examining a witness, and that he was made to sign a form

acknowledging that he was a sex offender before he was convicted. The petition was denied,

and appellant lodged an appeal in this court from the order.

       Now before us is appellant’s pro se motion for extension of time to file his brief-in-chief.

As it is clear from the record that appellant could not prevail on appeal, we dismiss the appeal.
                                       Cite as 2013 Ark. 320

The motion is moot. An appeal from an order that denied a petition for postconviction relief

will not be permitted to go forward where it is clear that the appellant could not prevail. Watson

v. State, 2012 Ark. 27 (per curiam); Riddell v. State, 2012 Ark. 11 (per curiam).

       The circuit court in this case did not have jurisdiction to consider the petition for

postconviction relief. In Arkansas, claims for postconviction relief are properly raised under

Arkansas Rule of Criminal Procedure 37.1 in a petition filed in the court where the judgment

of conviction was entered. Ark. R. Crim. P. 37.1(a)(iv) (2011). Even though appellant did not

label his petition as a petition under Rule 37.1, a pleading that mounts a collateral attack on a

judgment is governed by the provisions of our postconviction rule, Rule 37.1.1 Holliday v. State,

2013 Ark. 47 (per curiam); Evans v. State, 2012 Ark. 375 (per curiam).

       Here, appellant filed his petition in the circuit court located in the county where he was

in custody; thus, he filed his petition in a court without jurisdiction to consider his claims.

       Appeal dismissed; motion moot.

       Arthur Lee Newton, pro se appellant.

       No response.




       1
         The petition also contained allegations concerning the prosecutor’s questioning of the
witness and trial error that were a direct attack on the judgment that should have been raised in
the trial court at the time of trial. Trial error is a matter for the trial court to address. See
Nickelson v. State, 2013 Ark. 252 (per curiam).
                                                 2